Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for classifying network traffic data by selecting a subset of network destinations from the network traffic data to be evaluated, and to determine whether to classify the subset of network destinations with a common classification label.
The prior art of record (in particular Karasaridis et al. (US 20200195669), Wang et al. (US 20180375896), and Boon (US 20200044931)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: classifying network traffic data by selecting a sequence of network destinations from network traffic data that is received online for evaluation to determine whether to classify the sequence of the network destinations with a common classification label, the common classification label corresponding to a common classification class; determining, online, a list of vector representations for the sequence of the network destinations contained in the network traffic data and a vector representation for the common classification label; computing a distance between a vector representation for a network domain and the vector representation for the common classification label, the vector representation for the network domain being determined from the list of vector representations corresponding to the sequence of the network destinations of the network traffic data; and classifying the sequence of the network destinations as belonging to the common classification class based on the distance being less than a predefined threshold, wherein the list of vector representations and the vector representation for the common classification label are determined from a vector space model or a vector representation dictionary, the vector space model or the vector representation dictionary being previously generated by an offline machine learning operation. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 02/02/2021. The same reasoning applies to independent claims 12 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413